Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial office action based on the application filed on June 3rd, 2019, which claims 1-15 are presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status of Claims
Claims 1-15 are pending in the application and have been examined below, of which, claims 1, 9, 10, 11, 14, and 15 are presented in independent form.

Effective Date
Effective date that has been considered for this application is December 5th, 2016.
Information Disclosure Statement
The information disclosure statements filed on April 1st 2015 and June 3rd, 2016 comply with the provisions of 37 CFR 1.97, 1.98. The complied IDS have been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
FIG. 1: 100, 110, 120, 122, 124, 126, 130, 132, 134, 136, 138, and 140.  
FIG. 3: 30, 32, 34, 36, and 38.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
FIG. 3: step s35 (See PG-PUB para [0048]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 11, 13 are objected to because of the following informalities: 
Claims 1 and 11 need to have the word “and” before the last limitation.
Claim 13 recites the limitation “the source code” in line 2. There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, the examiner subsequently interprets this limitation as reading “[[the]] a source code” for the purpose of further examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically directed towards computer programs representing computer listings per se.
Claims 9 and 14 recite the limitation “a computer executable program product” that has been reasonably interpreted as computer programs, software, listing per se. Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other components of a computer that permit the computer program’s functionality to be realized. See M.P.E.P. 2106.01(I). 
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 10 and 15 are interpreted under 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, sixth paragraph, as reciting means-plus functions.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “A device configured to carry out the method of claim 1” “A device configured to carry out the method of claim 11” recited in claims 10 and 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobrovolskiy et al. (US Patent No. 7,647,589 – hereinafter, Dobrovolskiy – IDS filed 09/04/2019).
Regarding claim 1:
Dobrovolskiy discloses a method for securing software (“safe execution of guest code ” (See Abstract)), comprising: 
launching a software process (“original (i.e., source) guest code can be executed” (See Col. 8, lines 3-5)); 
attaching a debugger process to the software process (“original (i.e., source) guest code can be executed using the software debugger” (See Col. 8, lines 3-5)); 
executing the software process such that the debugger process is invoked at least once (“When original page 101 is executed, unsafe instruction 115 transfers control 117 (e.g., by raising an exception) to a software debugger processing logic 120 (e.g., an exception handler)” (See Col. 8, lines 56-59)); 
performing one or more functions within the debugger process in response to invocation of the debugger process, the one or more functions having an output dependent on data associated with the software process (“Upon gaining control, software debugger 120 analyzes sequences of guest code of original page 101 and either transfers control 125 back to unsafe instruction 115, which triggered the exception, or generates and executes bypassing code before transferring control 125 back to original page 101” (See Col. 8, lines 59-64)).



The rejection of claim 1 is incorporated, Dobrovolskiy further discloses wherein the output comprises a data output for use by the software process (“When original page 101 is executed, unsafe instruction 115 transfers control 117 (e.g., by raising an exception) to a software debugger processing logic 120 (e.g., an exception handler). Upon gaining control, software debugger 120 analyzes sequences of guest code of original page 101 and either transfers control 125 back to unsafe instruction 115, which triggered the exception, or generates and executes bypassing code before transferring control 125 back to original page 101” (See Col. 8, lines 59-64)).

Regarding claim 3:
The rejection of claim 1 is incorporated, Dobrovolskiy further discloses wherein the output of a given function may indicate multiple points of return within the software process for continued execution (“When original page 101 is executed, unsafe instruction 115 transfers control 117 (e.g., by raising an exception) to a software debugger processing logic 120 (e.g., an exception handler). Upon gaining control, software debugger 120 analyzes sequences of guest code of original page 101 and either transfers control 125 back to unsafe instruction 115, which triggered the exception, or generates and executes bypassing code before transferring control 125 back to original page 101” (See Col. 8, lines 59-64)).




The rejection of claim 1 is incorporated, Dobrovolskiy further discloses wherein the debugger process provides memory support capabilities to enable the one or more functions to retrieve data from memory within address space of the software process (“The object code file contains instructions that can be loaded into a computer memory for execution. After being loaded into the computer memory, the bits of the instructions are referred to as a ‘program image.’ A software debugger is typically used to examine the program image of a program during execution. Predefined sets of instructions characterized by addresses, by opcodes or by names of procedures are intercepted by the software debugger using breakpoints.” (See Col. 5, lines 25-35)).

Regarding claim 5:
The rejection of claim 1 is incorporated, Dobrovolskiy further discloses wherein the debugger process is invoked when a break point within the software process is reached (“Note that ‘original’ guest code and ‘source’ guest code generally refer to unanalyzed guest code, while ‘modified’ guest code and ‘target’ guest code generally refer to analyzed and modified guest code that has been processed (e.g., by insertion of breakpoints in the original guest code) for direct execution. In one embodiment breakpoints can be placed directly into original code. Alternatively, breakpoints can be placed into copy of the portion of the original code.” (See Col. 8, lines 14-25)).




The rejection of claim 1 is incorporated, Dobrovolskiy further comprising detaching the debugger process from the software process when the software process is complete (“The VMM can undertake other actions, as well, depending on the settings of the exception handler. For example, potentially unsafe instructions for the VM can be executed in the VMM context, and control can be subsequently transferred back to the VM” (See Col. 11, lines 7-14)).

Regarding claim 7:
The rejection of claim 1 is incorporated, Dobrovolskiy further discloses wherein the software process implements an executable, such as an application (“execution of original page 101 is substituted by execution of modified page 201, which is used to create executable software images.” (See Col. 9, lines 15-35)).

Regarding claim 8:
The rejection of claim 1 is incorporated, Dobrovolskiy further discloses wherein the software process implements a library (“context settings may include system libraries being accessed by applications,” (See Col. 3, lines 46-50)).

Regarding claim 9:
This is a computer executable program product version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.

This is a device version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Dobrovolskiy et al. (US Patent No. 7,647,589 – hereinafter, Dobrovolskiy – IDS filed 09/04/2019) in view of Guan et al. (US Publication No. 2014/0289707 – hereinafter, Guan).
Regarding claim 11:
Dobrovolskiy discloses a method of generating protected code, comprising: 
identifying code fragments within object code to be migrated to a debugger (“In one approach, original (i.e., source) guest code can be executed using the software debugger as follows … Note that ‘original’ guest code and ‘source’ guest code generally refer to unanalyzed guest code, while ‘modified’ guest code and ‘target’ guest code generally refer to analyzed and modified guest code that has been processed (e.g., by ; 
the identified code fragments being executed within the debugger process (“FIG. 1 illustrates an example technique using a software debugger for safe execution of guest code in a VM, where original guest code is directly executed.” (See Col. 8, lines 44-54))
But, Dobrovolskiy does not explicitly teach:
generating binary code which at run-time causes a debugger process to attach to a software process.
However, Guan discloses:
generating binary code which at run-time causes a debugger process to attach to a software process (“A first version of a binary and a second version of a binary for each compiling unit in the source code program are generated,” (See para [0011]). FIG. 6 and associated text, e.g., para [0038])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Guan into the teachings of Dobrovolskiy because that would have introduced a new framework of debugging, which is capable of achieving execution speed of optimized code and debuggability of non-optimized code simultaneously and reduces program execution time during debugging at the cost of reloading time as suggested by Guan (See par. [0067]).



The rejection of claim 11 is incorporated, but, Dobrovolskiy does not explicitly teach:
wherein the step of generating comprises incorporating predefined code corresponding to generic debugger functionality within the binary code.
However, Guan discloses:
wherein the step of generating comprises incorporating predefined code corresponding to generic debugger functionality within the binary code (“In FIG. 2, the debugger handles debugging operations on a source code view. Specifically, a break point at line 8 of the source code is set. In FIG. 3, the debugger searches debug information for related binary instructions... A case where the debugger runs the binary codes and hits the break point is shown in FIG. 4. In FIG. 5, the breakpoint is reflected on the source code view to show to the user.” (See para [0004])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Guan into the teachings of Dobrovolskiy because that would have introduced a new framework of debugging, which is capable of achieving execution speed of optimized code and debuggability of non-optimized code simultaneously and reduces program execution time during debugging at the cost of reloading time as suggested by Guan (See par. [0067]).




The rejection of claim 11 is incorporated, but, Dobrovolskiy does not explicitly teach:
wherein the binary code comprises a first binary code file corresponding to the source code but excluding the identified code fragments and a second binary code file corresponding to the debugger.
However, Guan discloses:
wherein the binary code comprises a first binary code file corresponding to the source code but excluding the identified code fragments and a second binary code file corresponding to the debugger (“A first version of a binary and a second version of a binary for each compiling unit in the source code program are generated,” (See para [0011]))).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Guan into the teachings of Dobrovolskiy because that would have introduced a new framework of debugging, which is capable of achieving execution speed of optimized code and debuggability of non-optimized code simultaneously and reduces program execution time during debugging at the cost of reloading time as suggested by Guan (See par. [0067]).
Regarding claim 14:
This is a computer executable program product version of the rejected method claim 11 above, wherein all the limitations of this claim have been noted in the rejection of claim 11, and is therefore rejected under similar rationale.

This is a device version of the rejected method claim 11 above, wherein all the limitations of this claim have been noted in the rejection of claim 11, and is therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suenbuel (US Publication No. 2009/0217235) discloses a computer-implemented method of self debugging a computer program operating in a distributed processing environment. The method includes detecting a fault in a plurality of processing devices and classifying the fault according to fault classifications. The fault classifications have corresponding responses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                             March 16th, 2022